Petition for certiorari by Julia Wolf, a widow, against Harry Barstow. Writ of certiorari issued and order modifying injunctive and receivership orders quashed.
In view of the depreciated value of a stock of liquor under foreclosure, when the license authorizing its sale is allowed to remain in the hands of a transferee who is alleged to have agreed to pay the mortgage; and may not be available to any prospective purchaser at the sale of the property if eventually bought by one who may qualify to conduct a liquor business, we think that the order removing the licenses from the injunctive and receivership orders, should be quashed so that the licenses may be kept under the control of the Court until the main issues are determined.
Writ of certiorari is issued, and the order of December 2, 1948 modifying the injunctive order of November 16, 1948 and the injunctive and receivership order of November 18, 1948 is quashed.
ADAMS, C.J., and CHAPMAN, THOMAS and BARNS, JJ., concur.